Citation Nr: 0941273	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-19 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a facial nerve 
disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for an earache 
disorder.


REPRESENTATION

Appellant represented by:	Robert C. Kielian, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  

(A reconsideration of the issue of entitlement to service 
connection for left ear hearing loss is the subject of a 
separate Board decision.)

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran was denied service connection for a facial nerve 
disorder, a headache disorder, and an earache disorder by RO 
rating decision dated in July 2007.  In March 2008, the 
Veteran's attorney submitted a written statement which the 
Board finds can be construed as expressing disagreement with 
the July 2007 denial of service connection for a facial nerve 
disorder and a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2009).  Similarly, written correspondence received 
by the VA in July 2008 can be construed as expressing 
disagreement with the July 2007 denial of service connection 
for a headache disorder and an earache disorder.  See id.  

The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issues of entitlement to service connection for a facial 
nerve disorder, a headache disorder, and an earache disorder.  
38 C.F.R. § 19.26 (2009).  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal as to any of these issues.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issues of entitlement to service 
connection for a facial nerve disorder, a 
headache disorder, and an earache 
disorder.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

